Citation Nr: 1336081	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1984 to February 1985.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma Army National Guard until August 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO), which denied, in pertinent part, service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case because the evidence does not adequately address the relationship between the Veteran's in-service acoustic trauma (noise exposure) and the bilateral hearing loss and tinnitus.  The audiology opinion of record addressed only the active duty period from November 1984 to February 1985, but did not address the question of likelihood that the Veteran's hearing loss or tinnitus was related to the accumulated acoustic trauma during all periods of service, including additional periods of ACDUTRA and INACDUTRA in the Oklahoma Army National Guard until August 1990.  

Service personnel records show that the Veteran's military occupational specialty (MOS) was infantryman, which has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board recognizes that the Veteran was exposed to some acoustic trauma during all service, active service from November 1984 to February 1985, as well as additional periods of ACDUTRA and INACDUTRA in the Oklahoma Army National Guard until August 1990.  

The evidence also shows that the Veteran has a current hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385.  Audiometric testing conducted at the September 2011 VA audiological examination  reflect that the Veteran's hearing loss met the criteria for hearing loss "disability" for VA compensation purposes.  
38 C.F.R. § 3.385.  Additionally, the VA examiner in September 2011 diagnosed bilateral sensorineural hearing loss and tinnitus.  

The Veteran contends that his bilateral hearing loss and tinnitus are related to noise exposure during service, though he does not indicate when the symptoms of hearing loss began.  On his claim for service connection form, the Veteran did not answer the question as to when symptoms of hearing loss or tinnitus began.  At the September 2011 VA examination, the Veteran reported that tinnitus began four years prior, which reflects a post-service onset of tinnitus.  Service treatment records indicate that hearing was still within normal limits at service separation in 1985.  The audiometric tests reflect a shift in hearing thresholds in both ears concurrent with the Reserve period from 1985 to August 1990, during which the Veteran had Reserve service, so reflects a period of both in-service noise exposures and post-service noise exposures.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (where the Court cited to medical authority for the holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). 

With regard to the September 2011 VA audiology examination, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Inadequate medical examinations include examinations that provide conclusions unsupported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the VA examiner's September 2011 opinion was that the Veteran's current hearing loss was not likely related to in-service noise exposure.  The opinion was based on the reasoning that the Veteran's hearing was "normal" at service separation and that there was "significant" non-service-related vocational and recreational noise exposure.  While in the subjective history the VA examiner noted the Veteran's military noise exposure for the active duty period from November 1984 to February 1985, the VA examiner did not recognize or address the significance of the accumulation of service noise exposure for that includes the additional periods of ACDUTRA and INACDUTRA from February 1985 until August 1990.  A remand is required to obtain an addendum opinion on the question of whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to the accumulated in-service acoustic trauma.

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1.  Request that the medical examiner who conducted the September 2011 VA exam review the claims file and provide an addendum medical opinion (another examination of the Veteran is not required).  If the September 2011 examiner is not available, obtain the requested information from another competent audiological examiner.  The relevant documents in the claims file should be made available to and reviewed by the examiner.

The reviewing examiner should specifically discuss the in-service acoustic trauma for the periods of service that include not only November 1984 to February 1985, but also periods of ACDUTRA and INACDUTRA service in the Oklahoma Army National Guard until August 1990.  The VA examiner should also discuss the Veteran's reports of post-service vocational and recreational noise exposure.  

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss and tinnitus, the examiner should express the following opinions:

A) Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral hearing loss is causally or etiologically related to the noise exposure during service (November 1984 to February 1985, and periods of ACDUTRA and INACDUTRA until August 1990)? 

B) Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the tinnitus is causally or etiologically related to the noise exposure during service (November 1984 to February 1985, and periods of ACDUTRA and INACDUTRA until August 1990)? 

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completion of the above, the claims for service connection for bilateral hearing loss and tinnitus should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


